Citation Nr: 1527308	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  03-24 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder from April 27, 2006, to April 29, 2008, and from July 1, 2008, to December 1, 2008.


REPRESENTATION

Appellant represented by:	Matthew J. Gindele, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972.  He died on December [redacted], 2008, and the Appellant is his surviving spouse.  The Appellant filed a Form 21-534 within one year of the Veteran's date of death and has been substituted as the claimant for the purpose of processing the Veteran's claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In a June 2008 rating decision, the RO granted a temporary evaluation of 100 percent for the Veteran's PTSD with major depressive disorder from April 29, 2008, to July 1, 2008.  As the Veteran was receiving the maximum disability rating during this period, the Board will not address the issue of entitlement to a higher disability rating for that period.  

In June 2008, the Appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing is associated with the record.  The Appellant also submitted a timely substantive appeal with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  As the RO granted service connection for the cause of death in a March 2015 rating decision, the Board finds this issue is no longer for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From April 27, 2006, to January 25, 2008, the Veteran's PTSD with major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity.

2. On and after January 25, 2008, the Veteran's PTSD with major depressive disorder resulted in total occupational and social impairment.  


CONCLUSIONS OF LAW

1. From April 27, 2006, to January 25, 2008, the criteria for a disability rating in excess of 70 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2. On and after January 25, 2008, the criteria for a disability rating of 100 percent for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in October 2002 and January 2013 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the Appellant's claim was re-adjudicated in a March 2015 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).

The record contains the Veteran's VA treatment records and examination report, identified private treatment records, and lay evidence.  The Veteran also underwent VA examination in October 2006 in connection with the claim on appeal.  Upon review, the Board finds the VA examination sufficient and adequate for rating the disability on appeal.  The VA examiner reviewed the medical evidence and the Veteran's lay statements, performed a psychological examination, and provided sufficient information to rate the Veteran's service-connected PTSD with major depressive disorder.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  In August 2008, the Board remanded the claim to obtain outstanding VA treatment records.  The record includes VA treatment records dated through December 2008.  As such, the Board finds the RO substantially complied with the August 2008 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Appellant specific questions concerning the Veteran's symptoms of and treatment for his PTSD with major depressive disorder.  The hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Appellant was assisted at the hearing by an accredited representative from the New Jersey Department of Military and Veterans Affairs, the Veteran's representative at that time.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Appellant or the representative.  Neither the representative nor the Appellant has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Appellant should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD with major depressive disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD with major depressive disorder is currently rated as 70 percent disabling for the periods on appeal.  Therefore, to warrant a higher disability rating, the evidence must show total occupational and social impairment.  Upon review, the Board concludes that the evidence demonstrates that since January 25, 2008, the manifestations of the Veteran's PTSD with major depressive disorder were productive of total occupational and social impairment.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes that the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Here, the Board finds significant the evidence showing the Veteran was hospitalized for three days, beginning on January 25, 2008, for depression and suicidal ideations associated with PTSD.  Although a February 2008 VA treatment record indicates the Veteran was functioning again, going to work, and completing activities of daily living, a VA physician, Dr. S. Stevens, indicated in a February 2008 letter that he was recommending an intensive, inpatient setting for extended care of the Veteran.  Dr. Stevens found that this would be the only way for the Veteran to achieve any degree of mental stability and continue to function in even a minimally productive way.  Additionally, a VA social worker, J. Grassi, in an undated letter received in May 2008, opined that the Veteran demonstrated severe PTSD symptomatology, with chronic suicidal ideations and significant impairment in psychosocial functioning.  Furthermore, in a July 2008 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective April 26, 2008.  Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 100 percent for PTSD with major depressive disorder on and after January 25, 2008.  38 C.F.R. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

However, the Board finds that a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD with major depressive disorder at any time prior to January 25, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  During this period, the evidence does not reflect gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, and/or memory loss.  On VA examination in October 2006, the Veteran was well-groomed, with normal speech, orientation, and memory, and he had good insight and judgment.  There was no history of hallucinations and no evidence of psychotic thinking.  The Veteran indicated that he maintained some hobbies and social activities and had good contact with his family.  Although J. Grassi reported that it took considerable effort for the Veteran to leave bed in the morning and attend to daily hygiene, VA treatment records indicate the Veteran was well-groomed and neatly dressed during the period.  Additionally, VA treatment records dated from June 2006 to September 2006 show findings of only mild symptoms of PTSD, while a November 2006 VA treatment record reflects severe symptoms, including avoidance, trouble with recall, feelings of detachment and numbness, trouble sleeping, irritability, and difficulty concentrating.  In March 2007, the Veteran denied hallucinations, however, and there was no evidence of delusional processes.  Additionally, although the Veteran reported an increased level of depression in May 2007, an August 2007 VA treatment record shows the Veteran reported an improved relationship with his wife.  

The Board notes that a private physician, A. Jensen, found the Veteran's emotional condition had adverse effects on his ability to work with other employees and caused difficulty with attention and processing information in November 2006.  Additionally, the record indicates that the Veteran had worked three different jobs in five years.  However, here the Board finds it significant that the Veteran continued to work full-time at each job and often sought overtime to supplement the family's income.  Specifically, a June 2006 VA treatment record indicated the Veteran was frustrated with his current employment, in which he saw no opportunity for advancement and questionable job security.  As such, an August 2006 VA treatment record shows the Veteran had recently acquired a new job, and the records indicate that he was very satisfied with this new job in September 2006.  In July 2007, the Veteran reported working a lot of hours.  Finally, the Board notes that physicians and psychologists assigned GAF scores ranging from 38 to 42 during the period, indicating a range of major impairment in several areas to any serious impairment in social or occupational functioning.  Here, the Board finds the assigned 70 percent disability rating recognizes the Veteran's level of major impairment in several areas.  Furthermore, given his ability to maintain gainful employment, the Board concludes that from April 27, 2006, to January 25, 2008, the manifestations of the Veteran's PTSD with major depressive disorder were productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  As a result, the service-connected symptomatology as a whole more nearly approximates the criteria for a disability rating of 70 percent for this period.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Extraschedular Consideration

As the Veteran is now awarded the maximum disability rating for PTSD with major depressive disorder on and after January 25, 2008, there is no need to consider the assignment of an extraschedular rating for that period.  As such, the discussion below pertains to the staged rating assigned from April 27, 2006, to January 25, 2008.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD with major depressive disorder is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on the appeal, the Veteran's PTSD was manifested by depression, nightmares, flashbacks, anger, irritability, restricted affect, feelings of hopelessness and guilt, isolation, avoidance, hypervigilance, diminished interest, impaired concentration, suicidal ideations, and difficulty in establishing and maintaining effective work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Greater evaluations are provided when there exist more severe manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, a July 2008 rating decision granted entitlement to a TDIU, effective April 26, 2008.  Additionally, pursuant to this decision, the Veteran is in receipt of a 100 percent schedular disability rating for PTSD with major depressive disorder from January 25, 2008.  

However, VA has a "well-established" duty to maximize a claimant's benefits.  As such, the Board must consider whether the issue of entitlement to a TDIU has been raised with regard to the rating period from April 27, 2006, to April 26, 2008.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits also requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC)  under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Here, it does not appear that the Veteran or Appellant asserted that he was totally unemployable prior to April 26, 2008, as the result of his service-connected PTSD with major depressive disorder, and the evidence indicates that he worked full-time almost consistently during the appeal period.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD with major depressive disorder is denied from April 27, 2006, to January 25, 2008.

Entitlement to a disability rating of 100 percent for PTSD with major depressive disorder is granted on and after January 25, 2008.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


